EXHIBIT 99.1 Bezeq the Israel Telecommunication Corp. Ltd. To: The Tel Aviv Stock Exchange To: The Israeli Securities Authority Immediate Report Bezeq Completed NIS 700 MillionDebt Financing Tel Aviv, Israel – September 1, 2010 – Bezeq The Israel Telecommunication Corp., Limited (TASE: BEZQ), Israel’s leading telecommunications provider (The: "Company"), announced today that the Company completed today a NIS 700million debt financing throughloansfrom Israelibanks,payable withinanaverage term of 4.78 years.
